Citation Nr: 0519082	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-21 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Propriety of an initial noncompensable evaluation for 
service-connected postoperative prostate cancer, effective 
from November 30, 2001.

2.  Propriety of an initial noncompensable evaluation for 
service-connected erectile dysfunction, effective from 
November 303, 2001.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs







ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to September 
1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 RO decision that granted initial 
noncompensable ratings for service-connected residuals of 
prostate cancer, status post radical retrograde prostatectomy 
and erectile dysfunction.  Both evaluations were made 
effective on November 30, 2001.  

In October 2002, the veteran's file was permanently 
transferred from the Atlanta, Georgia RO to the Winston-
Salem, North Carolina RO.  

The Board notes that in June 2005, the RO received the 
veteran's service connection claim for post-traumatic stress 
disorder (PTSD).  This issue is not in appellate status and 
is referred back to the RO for the appropriate action.  



FINDING OF FACT

In a signed statement addressed directly to the Board and 
received by the Board on June 27, 2005, prior to active 
consideration and promulgation of a decision, the veteran 
indicated that he wished to withdraw his claims on appeal in 
their entirety.  



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal 
as to the issue of an increased evaluation for the service-
connected postoperative residuals of prostate cancer have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2004).  

2.  The criteria for the withdrawal of the Substantive Appeal 
as to the issue of an increased evaluation for the service-
connected erectile dysfunction have been met. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the RO received the veteran's VA Form 1-9 
substantive appeal in July 25, 2003.  The veteran's appeal 
was limited to the issues of initial compensable ratings for 
service-connected postoperative prostate cancer and erectile 
dysfunction.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  

Further, a Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2004).  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204(b) (2004).  

Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204(a).  If the 
appeal involves multiple issues, the withdrawal must specify 
that the appeal is withdrawn in its entirety, or list the 
issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204(b).  

In a signed statement received on June 27, 2005, prior to 
active consideration and promulgation of a decision by the 
Board, the veteran stated, in pertinent part, that "I 
withdraw my appeal for an increase for penis deformity and an 
increase for malignant neoplasmss of the genitourinary 
system."  

This letter, which was addressed to the Board, clearly 
expresses a desire to withdraw all issues pending on appeal 
before the Board.  As a result of this withdrawal, no 
allegations of error of fact or law remain before the Board 
for consideration with respect to the issues certified on 
appeal.  Therefore, the Board does not have jurisdiction to 
review the appeal of these issues.  



ORDER

The appeal as to the issue of an increased evaluation for the 
service-connected postoperative residuals of prostate cancer 
is dismissed.  

The appeal as to the issue of an increased evaluation for the 
service-connected erectile dysfunction is dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals





 Department of Veterans Affairs


